Citation Nr: 0703324	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  03-08 369A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
status post-gastrectomy, partial, with gastroduodenostomy.  

2.  Whether there is new and material evidence to reopen and 
grant a claim for service connection for a psychiatric 
disorder, claimed as secondary to the service connected 
status post-gastrectomy, partial, with gastroduodenostomy.  

3.  Entitlement to a total disability rating for individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from April 1958 to March 1960.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) San Juan, the Commonwealth of Puerto 
Rico, Regional Office (RO).


FINDINGS OF FACT

1.  The veteran's status post-gastrectomy, partial, with 
gastroduodenostomy is not manifested by hypoglycemic 
symptoms, circulatory disturbance after meals, or weight loss 
with malnutrition or anemia.

2.  The veteran's claim for service connection for a 
psychiatric disorder was denied in October 1982.  

3.  Evidence presented since October 1982 relates to an 
unestablished fact necessary to substantiate the claim.

4.  A chronic psychiatric disorder was not incurred in 
service and is not related to service or the service-
connected status post-gastrectomy, partial, with 
gastroduodenostomy.

5.  The veteran has a combined rating of 50 percent, and the 
service-connected disorders alone do not render the veteran 
unfit for gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
status post-gastrectomy, partial, with gastroduodenostomy 
have not been met.  U.S.C.A. §§ 1155; 38 C.F.R. § 4.1, 4.114, 
Diagnostic Code 7308 (2006).  

2.  The October 1982 decision denying service connection for 
a psychiatric disorder is final.  38 U.S.C.A. § 4005(c) (West 
1976); 38. C.F.R. §§ 38 C.F.R. §§ 3.104, 19.118, 19.153 
(1982).  

3.  New and material evidence sufficient to reopen the claim 
has been presented.  38 U.S.C.A. §§ 5108 (West 1991); 38 
C.F.R. § 3.156(a) (2001).

4.  The criteria for service connection for a psychiatric 
disorder have not been met.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2006).

5.  The criteria for a total disability evaluation based on 
individual unemployability have not been met.  38 U.S.C.A. §§ 
1155 (West 2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In December 2001 and October 2003, the agency of original 
jurisdiction (AOJ) sent a letter to the veteran providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) for the claims for increased rating and service 
connection and TDIU respectively.  In March 2006, the VA sent 
the veteran an updated notice letter, providing notice as to 
the requirements of "new and material", secondary service 
connection, TDIU, and increased rating regulations.  
Disability rating and effective date regulations were also 
provided, in accord with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The claim was subsequently 
readjudicated without taint from the prior decisions, no 
prejudice has been alleged by the veteran, and no prejudice 
is apparent from the record.  The VA has done everything 
reasonably possible to assist the veteran with respect to his 
claims for benefits, such as obtaining medical records, 
providing examinations, obtaining Social Security 
Administration records, and fulfilling all Board remand 
requests.  Consequently, the duty to notify and assist has 
been met.  

Increased rating
The veteran's status post-gastrectomy, partial, with 
gastroduodenostomy (hereby referred to as his gastric 
disability) is currently rated at 40 percent under Diagnostic 
Code (DC) 7308.  DC 7308 provides a 60 percent rating for 
severe symptoms associated with nausea, sweating, circulatory 
disturbance after meals, diarrhea, hypoglycemic symptoms, and 
weight loss with malnutrition and anemia.  

The evidence of record reports the veteran's history of 
vomiting acid, dizziness, early satiety, bloating, nausea, 
diarrhea 2-3 times a week, weight loss, and perspiration 15-
20 minutes after a meal, and negative histories and findings 
as to anemia, melena, or hematemesis.  

A VA examination was conducted in January 2002.  The examiner 
found no evidence of anemia, hematemesis, or melena, and, 
although the veteran reported a weight loss of 24 pounds in 
the previous year, the evidence of record refuted that claim.  
The examiner noted the veteran's weight was 201 pounds in 
January 2001 and 205 pounds in November 2001.  The veteran 
appeared well-nourished and well-developed and in no apparent 
acute distress.  The veteran was assessed with peptic ulcer 
disease, status post-partial gastrectomy with 
gastroduodenostomy, post-gastrectomy syndrome secondary to 
peptic ulcer disease, and a hiatal hernia with 
gastroesophageal reflux.  (The hiatal hernia with 
gastroesophageal reflux was subsequently found not service 
connected so its symptoms will not be considered in 
evaluating this claim.)

A May 2002 VA treatment record reported the veteran's 
complaint of epigastric pain for the last five months, 
bloating, abdominal discomfort, diarrhea, and pain.  The 
veteran was assessed with dyspepsia.  


An October 2003 VA examination report indicates the veteran 
was well-nourished and well-developed and in no apparent 
acute distress.  The veteran was assessed with duodenal ulcer 
disease, status post partial gastrectomy with 
gastroduodenostomy and dumping syndrome.  The examiner noted 
the veteran's complaint of a weight loss of 35 pounds in the 
previous 3 months, and reported that this claim was 
"verified on the electronic files."  This finding is 
erroneous, however.  The evidence of record indicates the 
veteran was weighed at 175 and 181 pounds in October 2002 and 
was noted to be 180 pounds in August and December 2003.  
Although several previous VA treatment records do report the 
veteran had a substantial weight loss, the statements are not 
backed up by the evidence of record and the statements seem 
based on the veteran's history of weight loss.  Consequently, 
the examiner's finding of weight loss must be disregarded.   

A December 2003 VA gastroenterology consultation record 
reports the veteran's history of weight loss, vomiting and 
change in bowel habits, and negative history of symptoms such 
as nausea, loss of appetitive, early satiety, bleeding, 
constipation, and diarrhea.  The record includes the results 
of a May 2003 VA small bowel impression record, which 
indicated the veteran had a normal gastric emptying time.  
The impression was that the veteran's symptoms were probably 
related to his alkaline reflux, which, as stated before, is 
not service connected.  In other words, although the 
veteran's symptoms were noted as severe, the symptoms are 
attributed to the non-service connected gastroesophageal 
reflux.  A subsequent March 2004 VA treatment record also 
reported that the veteran's non-service connected hiatal 
hernia with reflux was the veteran's "most actively 
bothersome problem."

An April 2004 VA examination reported the veteran's new 
complaints of hypoglycemia and cough.  The record indicates 
the veteran alleged past documented instances of low blood 
sugar measurements, but the evidence of record does not 
contain any findings as to hypoglycemia, and the 2004 
examiner reported that the veteran's records show occasional 
episodes of hyperglycemia.  There is no finding as to a past 
episode of hypoglycemia.  


The evidence of record does not indicate that the veteran's 
postgastrectomy symptoms are sufficiently severe as to 
warrant a 60 percent rating.  There is no evidence of a 
circulatory disturbance, hypoglycemia, malnutrition, or 
anemia.  Although the veteran has reported significant weight 
loss, the records indicate the veteran had a weight of 201 in 
January 2001 and weighed 193 pounds in February 2005.  
Although the records indicate some large fluctuations in the 
veteran's weight between those dates, a long-term view of the 
veteran's weight does not indicate any dramatic change.  See 
e.g., May 2002 record (200 pounds), August 2002 (198 pounds), 
October 2002 (181 pounds and then 175 pounds), November 2002 
(180 pounds), December 2003 (180 pounds), June 2004 (180 
pounds), December 2004 (193.5 pounds), and February 2005 (193 
pounds) VA treatment records.  Additionally, although the 
veteran's symptoms have been described as severe, the 
severity has been attributed to a non-service connected 
condition.  Consequently, the criteria for a rating in excess 
of 40 percent are not met.  

Service connection
The RO denied reopening a claim for service connection for a 
psychiatric disability, including consideration as being 
secondary to a service-connected gastric disability, in 
October 1982; that decision is final based on the evidence 
then of record.  38 U.S.C.A. § 4005(c) (West 1976); 38. 
C.F.R. §§ 38 C.F.R. §§ 3.104, 19.118, 19.153 (1982).  
However, a claim will be reopened if new and material 
evidence is submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 
3.156(a).  New evidence means existing evidence not 
previously submitted to agency decision-makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

The October 1982 rating decision, and the preceding October 
1981 and October 1979 Board decisions, denied the veteran's 
claim due to lack of evidence of a link between the veteran's 
psychiatric condition and either service or the service-
connected gastric disability.  Evidence submitted subsequent 
to the 1982 decision includes statements by a VA treating 
psychiatrist linking the veteran's psychiatric disorder to 
his gastrointestinal condition.  This evidence is both new 
and material as it is previously unseen and relates to a fact 
necessary to substantiate the claim, namely the existence of 
a link between the veteran's psychiatric disorder and his 
service-connected gastric disability.  Consequently, the 
claim is reopened.  

Having decided that the claim is reopened, the next question 
is whether the Board can conduct a de novo review without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The RO has provided the veteran notice as to the 
requirements for service connection; the April 2002 rating 
decision considered the claim on the merits; and the 
veteran's argument throughout the instant appeal has been on 
the merits, as well as on the question of whether new and 
material evidence has been presented.  It is concluded, 
therefore, that there is no prejudice to the veteran based on 
de novo review.

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Service connection may 
also be granted for disability shown to be proximately due 
to, or the result of, a service-connected disorder.  See 
38 C.F.R. § 3.310(a).  This regulation has been interpreted 
by the Court to allow service connection for a disorder which 
is caused by a service-connected disorder, or for the degree 
of additional disability resulting from aggravation of a 
nonservice-connected disorder by a service-connected 
disorder.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

The veteran's service medical records report no treatment or 
complaint of a psychiatric disability.  The January 1960 
separation record does report a history of nervous 
difficulties, but the clinical evaluation noted normal 
findings.  The veteran has submitted lay statements that he 
suffered from "nerves" while in service, but none of the 
lay statements are written by a physician, and a layperson is 
not competent to comment on the presence or etiology of a 
medical disorder.  Rather, medical evidence is needed to that 
effect.  See Espiritu v. Derwinski, 2 Vet. App. 492.  

Post-service private treatment records dating in April 
through June 1960 report complaints of severe depression with 
epigastric distress.  The veteran was initially assessed with 
"depressive state" and "r[ule] o[ut] peptic ulcer."  See 
also June 1978 private physician's statement (veteran's 
depressive state was "concomitant" with his upper 
gastrointestinal problems.).  Treatment records dating in 
1962 and from 1977 to 1980 report diagnoses of schizophrenia, 
depression, marginal adjustment, and anxiety.  See, e.g., 
August 1962, November 1977, April 1978, August 1979, and 
January 1980 private treatment records.  

An April 1983 private psychiatrist's record reports the 
veteran's history that he began treatment at the VA because 
his "nerves were affected" by "studying and working" and 
"carrying a lot of things at the time and tensions."  See 
April 1983 private psychiatry record.  Records dating from 
1983, forward, diagnose the veteran with "family problems" 
predominantly, with other treatment records noting 
assessments of schizophrenia, depression, and anxiety state.  
See e.g. March 1983 (family-related problems), September 1984 
(family problems), February 1985 (family problems, 
depression), and April and June 1986 (family problems) VA 
Mental Hygiene Clinic records.  A March/April 1985 VA 
hospitalization record also noted the veteran complained of 
"depression with a sleep disorder, due to his epigastric 
discomfort."  The record indicates that the veteran was 
prescribed antidepressants and group therapy and was assessed 
with an Axis I diagnoses of "psychological factors affecting 
physical condition."  An October 1987 VA record reports the 
diagnosis of schizo-affective disorder with stressors of 
family conflict and physical ailments.  

A January 2002 VA examination record reports the examiner's 
diagnosis of "psychological factors affecting a physical 
condition," and the examiner's opinion that, based on "all 
the evaluations and documents," there was "no evidence that 
the gastric condition was responsible for the initiation of 
[the veteran's] neuropsychiatric condition."  February and 
June 2004 VA treatment records subsequently diagnosed the 
veteran with adjustment reaction secondary to marital 
problems.  A September 2004 VA examination record notes the 
examiner's finding that the veteran had a dysthymic disorder 
with stressors of marital conflict, physical limitations, and 
chronic pain due to discogenic disease.  The examiner found 
no evidence to establish a diagnosis of schizophrenia, and he 
stated that "the objective evidence indicates that the 
[veteran] has had a long and persistent, continuous 
depressive mood in the last 15 years with persistent marital 
problems in his interpersonal relations acting as a 
psychosocial stressor and with multiple medical conditions 
like chronic pain, physical limitation secondary to 
discogenic disease, and other medical disorders acting as 
psychosocial stressors."  Consequently, his opinion was that 
the veteran's dysthymic disorder "is not proximately due to, 
the direct result of, or aggravated by his service-connected 
gastric conditions."  

The evidence of record also contains positive nexus opinions 
linking the veteran's psychiatric disorder with his service-
connected gastric disability.  A January 1980 private 
psychiatrist's record reports the psychiatrist's opinion that 
entering service caused a "bio-physiological reaction and 
increased the veteran's anxiety, which lead to the 
development of the gastric ulcer."  The psychiatrist added 
that he could "speculate beyond a reasonable doubt that the 
veteran's gastric ulcer was a component of a major mental 
illness and that, by the same token, after the ulcer 
operation, [the veteran] decompensated mentally [into] a full 
blown functional psychosis."  A different private 
psychiatrist offered his opinion in a November 1980 
statement, in which he stated that the veteran's had a 
"psychological [gastrointestinal] reaction [in service], 
which matured shortly after service into depressive reaction, 
[which developed into schizophrenia]."  Although these 
statements do provide positive nexus opinions, there is no 
indication that the veteran's records were reviewed as a 
basis for the opinions, and the opiners do not discuss the 
absence of any in-service findings of a psychiatric disorder.  
The mere recitation of the veteran's self-reported lay 
history does not constitute competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406 (1996).  Additionally, 
neither psychiatrist offers a rationale for his opinion, to 
include a rationale of how a "psychological reaction" can 
develop into schizophrenia or why he believed the 1960 
assessment of "depressive state" was truly a diagnosis of a 
psychiatric disorder, rather than a temporary state.  

VA treatment records also include statements by a VA 
psychiatrist stating that he believes the veteran's gastric 
condition caused the veteran's neuro-psychiatric condition to 
worsen.  See December 2001 VA treatment record, October 2003 
VA treatment record ("psychiatric condition secondary and 
related to gastric condition"), and July 2004 VA treatment 
record (psychiatric condition is related to his gastric 
condition).  The October 2003 and July 2004 statements 
indicate that the psychiatrist's opinion was based on his 
knowledge of the veteran having gastric surgery and then 
shortly thereafter being hospitalized for a psychiatric 
condition, which has continued to the present.  The two 
statements provide different accounts of how the psychiatrist 
acquired that knowledge, however.  The 2003 VA treatment 
record reports the psychiatrist's statement that he has known 
the veteran for 20 years, and remembers the veteran having 
gastric surgery in 1982 and subsequently acquiring a 
psychiatric condition.  This opinion was then amended in the 
2004 treatment record, however, to reflect the fact that the 
veteran's gastric surgery occurred in 1960 in New York City.  
The latter statement makes no contention of personal 
knowledge of the veteran's surgery or any immediate post-
surgery treatment for psychiatric problems.  These 
inconsistencies make it apparent that the opinions are not 
based on a review of the evidence.  Additionally, the 
inconsistencies make the VA psychiatrist appear biased 
towards obtaining service connection for the veteran, rather 
than offering an objective medical opinion.  The changes in 
the statements render the psychiatrist's account unreliable 
and lacking probative value.  

In contrast with the above positive nexus opinions, the 
record contains the two VA examiner's findings asserting 
there is no nexus between the veteran's psychiatric disorder 
and service.  These opinions are based on a review of all the 
evidence of record, including the foregoing positive nexus 
opinions, and the opinions contain a rationale that justifies 
the position.  Additionally, records dating from 
approximately 1983 forward predominantly suggest that any 
psychiatric disorder results from, or is aggravated by, 
interpersonal conflict.  Based on these assessments, and the 
highly probative negative nexus opinions, service connection 
for a psychiatric disorder must be denied.  

TDIU
Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service-connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by non-service-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2005).

Even though a veteran does not meet the schedular criteria 
for consideration of unemployability under 38 C.F.R. 
§ 4.16(a), it is the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  38 C.F.R. 
§ 4.16(b).  Rating boards should refer to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities but who fail to meet 
the percentage requirements set forth in 38 C.F.R. § 4.16(a).  
The veteran's service-connected disabilities, employment 
history, educational and vocational attainment, and all other 
factors having a bearing on the issue must be addressed.  
38 C.F.R. § 4.16(b).  

Service connection is in effect for the veteran's post-
gastrectomy, rated 40 percent disabling, and for the related 
surgical scar, rated 10 percent disabling on the basis of 
pain.  The combined rating is 50 percent.  Because the 
veteran's rating is less than 60 percent, TDIU is only 
available if the veteran has been rendered unemployable 
solely due to the service-connected disability regardless of 
the total rating percentage currently assigned.  In other 
words, TDIU is only available if an extraschedular rating is 
warranted.

The evidence of record indicates that the veteran has been 
unemployed since January 1977.  A June 1980 Social Security 
Administration (SSA) record indicates the veteran has been 
receiving disability compensation for his unemployability due 
to "depressive psychotic reaction," which the above 
decision finds is not service connected.  The evidence of 
record includes no competent medical evidence indicating that 
the veteran's service connected gastric disorder renders him 
unable to work.  Consequently, TDIU is denied.





ORDER

A rating in excess of 40 percent for status post-gastrectomy, 
partial, with gastroduodenostomy, is denied.  

Service connection for a psychiatric disorder is denied.  

TDIU is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


